 


114 HRES 704 IH: Recognizing the roles and contributions of teachers to building and enhancing the Nation’s civic, cultural, and economic well-being.
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 704 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2016 
Mr. Graves of Missouri (for himself, Mr. Loebsack, Ms. DelBene, Mr. Bost, and Mr. Guthrie) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Recognizing the roles and contributions of teachers to building and enhancing the Nation’s civic, cultural, and economic well-being. 
 
 
Whereas education and knowledge are the foundation of the Nation’s current and future strength;  Whereas teachers and other education staff have earned and deserve the respect of their students and communities for their selfless dedication to community service and the future of the Nation’s children;  
Whereas the purpose of National Teacher Appreciation Week, held during May 2, 2016, through May 6, 2016, is to raise public awareness of the unquantifiable contributions of teachers and to promote greater respect and understanding for the teaching profession; and  Whereas students, schools, communities, and a number of organizations representing educators are hosting teacher appreciation events in recognition of National Teacher Appreciation Week: Now, therefore, be it 
 
That the House of Representatives thanks and promotes the profession of teaching by encouraging students, parents, school administrators, and public officials to participate in teacher appreciation events during National Teacher Appreciation Week.   